Citation Nr: 9927910	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  97-32 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability evaluation for post 
operative residuals of left knee medial and collateral 
ligaments tear, medial meniscus, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran served in active service from 
June 1972 to February 1975.

In addition, during the March 1999 hearing before the 
undersigned member of the Board, the veteran indicated that 
he suffered from muscle atrophy of the left thigh secondary 
to his service connected left knee disability.  However, as 
the only issue currently before the Board is that set forth 
on the title page of this decision, this matter is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's disability from post operative residuals of 
left knee ligament tears is currently manifested by not more 
than moderate instability.  

3.  The veteran also has arthritic changes in the left knee 
joint, accompanied by objective evidence of tenderness, 
including pain upon squatting, stair climbing, and prolonged 
walking, and a range of motion of 10 to 90 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation, in 
excess of 20 percent, for post operative residuals of left 
knee medial and collateral ligaments tear, medial meniscus, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5257 
(1998).

2.  The criteria for a 10 percent disability evaluation for 
traumatic arthritis of the left knee have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5010, 5003, 5261 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is"well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991). See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  All relevant facts have been properly and 
sufficiently developed and no further assistance to the 
veteran is required to comply with the duty to assist.  38 
U.S.C.A. § 5107(a) (West 1991).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Where 
an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).

When evaluating musculoskeletal disabilities, such as in this 
case, the VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases where functional 
loss due to pain or weakness is demonstrated, and pain or 
weakness on use is not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).

In this case, Diagnostic Code 5257 provides the following 
evaluations for knee disabilities involving recurrent 
subluxation or lateral instability: 10 percent for mild; 20 
percent for moderate; and 30 percent for severe impairment.  
See 38 C.F.R. § 4.71a (1998).  

Since DC 5257 is not predicated on loss of range of motion, 
§§ 4.40 and 4.45 with respect to pain do not apply.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  The VA General Counsel has 
held, however, that an appellant who has both arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5257 and 5003.  See VAOPGCPREC 23-97.  For a 
knee disorder already rated under DC 5257, a veteran would 
have additional disability justifying a separate rating if 
there was limitation of motion under DC 5260 or DC 5261.  The 
General Counsel stated that there would be no additional 
disability based on limitation of motion if the claimant did 
not at least meet the criteria for a zero-percent rating 
under DC 5260 or DC 5261.  

In an August 1998 opinion, the Acting General Counsel noted 
that a separate rating for arthritis could also be based on 
x-ray findings and painful motion under 38 C.F.R. § 4.59.  It 
was also held that the provisions of 38 C.F.R. § 4.40, 4.45, 
and 4.59 must be considered in assigning an evaluation for 
degenerative or traumatic arthritis under DC 5003 or DC 5010.  
See VAOPGCPREC 9-98.  

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by x-ray findings, will be rated as 
degenerative arthritis.  Degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200, 
etc.).  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5260, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg flexion to 60 degrees.  A 10 percent disability 
evaluation is awarded where there is limitation of leg 
flexion to 45 degrees.  A 20 percent disability evaluation is 
in order with limitation of leg flexion to 30 degrees.  And, 
a 30 percent disability evaluation is appropriate with 
limitation of leg flexion to 15 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (1998).

Under Diagnostic Code 5261, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg extension to 5 degrees.  A 10 percent disability 
evaluation requires limitation of leg extension to 10 
degrees.  A 20 percent disability evaluation is appropriate 
with limitation of leg extension to 15 degrees.  And, a 30 
percent disability evaluation is in order where there is 
limitation of leg extension to 20 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5261 (1998).

Medical records from the Detroit and Allen Park VA Medical 
Centers through February 1999 describe the treatment the 
veteran has received for his left knee disability.  A June 
1997 MRI report from the Oakwood Healthcare System reveals 
the veteran's left knee presented evidence of irregularity 
involving the anterior and posterior horns of the lateral 
meniscus with vertical grade III surface tear, as well as 
irregularity involving the anterior and posterior horns of 
the medial meniscus with possible chronic damage.  Also, it 
was noted his left knee had moderate degenerative arthritic 
changes and mild effusion.  December 1997 notations in the VA 
records show that the veteran was scheduled for left knee 
arthroscopy and removal of meniscus in early 1998.  For 
various reasons later described by the veteran, the surgery 
was not performed or rescheduled.  

August 1997 and a March 1998 VA examination reports reveal 
that the veteran had no effusion in the left knee, had stable 
mediolateral movements with 1+ loose anteroposterior 
movement, and had a range of motion from 0 to 125 degrees 
with no evidence of pain during motion.  Diagnostic studies 
included x-rays of the knees which showed moderate 
degenerative changes on both sides, the left somewhat more 
than the right.  The veteran was diagnosed with status post 
surgical and post traumatic degenerative arthritis of the 
knees.  

Medical records from Laran Lerner, D.O, include a February 
1999 examination report.  The findings included crepitus to 
palpation of the veteran's left patellofemoral joint, mild 
effusion, and ligamentous instability with positive anterior 
Drawer sign and laxity of the medial and lateral collateral 
ligaments.  There was also mild flexion contracture with 
flexion limited to 90 degrees and a lack of full extension to 
10 degrees, with pain and tenderness at these end ranges.  
The veteran was also found to have moderate to severe 
arthritis in the left knee affecting all three compartments, 
and was deemed restricted from all types of physical activity 
that would aggravate his left knee, including prolonged 
walking/standing or excessive stair climbing.

During a March 1999 hearing before the undersigned member of 
the Board, the veteran testified that he had left knee 
throbbing and stabbing pain all the time.  He said that he 
used a cane and a knee brace for walking, and took Darvocet 
four times per day to control his pain.  He also indicated 
that he was no longer working because he was medically 
retired, and that his ability to perform a desk job was 
limited due to his low back problems.  

After a review of all the evidence, the Board finds that the 
veteran's current left knee symptomatology from post 
operative residuals is not productive of more than moderate 
instability under DC Code 5257.  No instability was noted on 
the most recent VA compensation examination in August 1988, 
although some loose movement was reported on VA examination 
earlier in the year and Dr. Lerner has more recently reported 
ligamentous instability and laxity of the medial and lateral 
collateral ligaments with mild effusion.  The instability has 
not been characterized as severe, however, and the 
preponderance of the evidence is against the award of a 
disability evaluation in excess of 20 percent under 
Diagnostic Code 5257.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1998).  

The record, however, also includes x-ray evidence of left 
knee degenerative changes which reportedly account for a 
number of functional limitations and are productive of some 
loss of range of motion.  The restriction on flexion 
movement, even to 90 degrees, would not be sufficient to 
satisfy the requirement for a zero percent rating (limitation 
of flexion to 60 degrees) under DC 5260.  Although earlier VA 
reports did not confirm limitation of extension of the left 
knee, Dr. Lerner has recently reported a mild flexion 
contracture limiting extension to 10 degrees of full 
extension with pain and tenderness at the end ranges.  Such 
limitation qualifies for a 10 percent rating under DC 5261 
without additional compensable limitation due to pain.  The 
report was submitted to the Board at the veteran's hearing 
and he waived original review of the document by the RO.  
Thus, the report is properly for consideration by the Board 
in connection with this appeal.  This evidence provides a 
basis for a separate 10 percent rating for the veteran's left 
knee disability taking into account the previously discussed 
VA General Counsel opinions.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has been considered 
whether or not they were raised by the veteran, including 
38 C.F.R. § 3.321(b)(1), which provides procedures for 
assignment of an extra-schedular evaluation.  See Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1991).  A maximum 20 
percent rating is contemplated under DC 5258 for dislocated 
cartilage with frequent episodes of "locking" pain, and 
effusion into the joint, and DC 5259 provides only a 10 
percent rating for removal of semilunar cartilage in 
symptomatic cases.  Thus, a higher rating is not for 
application under either of these related diagnostic codes 
and the Board has previously discussed the application of the 
codes for loss of range of motion.  There is no evidence of 
ankylosis or fixation of the joint as contemplated for a 30 
percent rating under DC 5256.  

Although the veteran testified during the March 1999 appeal 
hearing that he is currently medically retired, the Board 
notes that the veteran has been determined to be permanently 
and totally disabled for nonservice-connected disability 
pension purposes due in significant part to a low back 
disability.  The evidence does not show that the veteran's 
left knee disability per se has caused marked interference 
with his employment beyond that contemplated by the assigned 
schedular formulations, and it was agreed at his hearing 
before the Board that unemployability due to the knee was not 
for consideration at this time.  

Additionally, the evidence does not show that the veteran's 
left knee disability has necessitated frequent periods of 
hospitalization, or otherwise has rendered impracticable the 
application of the regular schedular standards so as to 
warrant consideration of an extra-schedular rating.  See 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Obviously, the veteran 
has significant limitations due to his left knee disability 
and the currently assigned combination of ratings as a result 
of this decision is comparable to ankylosis at a favorable 
angle or other severe knee impairment.  The Board recognizes 
from the evidence that the veteran might eventually need 
further surgery, including a total knee replacement.  He is, 
of course, entitled to reopen his claim for increase at any 
time with the RO with changes in his condition.  


ORDER

An evaluation in excess of 20 percent for post operative 
residuals of left knee medial and collateral ligaments tear, 
medial meniscus, is denied.

A separate 10 percent disability evaluation for arthritis of 
the left knee is granted, subject to those provisions 
governing the payment of monetary benefits.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

